TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00135-CR


Jerret Anthony Gomez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 54292, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for rehearing is granted.  The opinion and judgment dated
November 15, 2007, are withdrawn.  Appellant's counsel shall file a substitute brief no later than
thirty days from the date of this order.  The State shall file its responsive brief thirty days after
appellant's brief is filed.
It is ordered February 8, 2008.


Before Chief Justice Law, Justices Waldrop and Henson
Do Not Publish